Citation Nr: 1631230	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-15 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation higher than 30 percent for service-connected PTSD.

6.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1981 until March 1984, for which he received a Parachute Badge and Combat Infantryman Badge. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and St. Petersburg, Florida respectively.  Jurisdiction resides with the RO in Columbia, South Carolina.

In April 2016, the Veteran presented hearing testimony by live videoconference before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the electronic claims file.

This case was processed using the Virtual Benefit Management System (VBMS).  Virtual VA contains additional VA treatment records and documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim of entitlement to service connection for a right shoulder disorder, remand is required to secure an adequate VA examination and opinion.  When the VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was first afforded a VA shoulder examination in October 2010.  At that time, the Veteran reported a history of right shoulder pain since 1982, which had a gradual onset and was not associated with a specific injury.  The Veteran also attributed his right shoulder pain to multiple parachute jumps, calisthenics, and shooting a .203 caliber rifle on numerous occasions.  He also reported right hand pain symptoms of pain, numbness, and weakness, which he alleged had their onset following a hard parachute jump landing on his right shoulder during service.  The examiner diagnosed mild acromioclavicular degenerative joint disease, impingement syndrome, right carpal tunnel syndrome, and right cubital tunnel syndrome.  The examiner opined that the Veteran's right shoulder and arm diagnoses were unrelated to his period of active duty, as there was no evidence of in-service complaints related to the right shoulder, wrist, or hand.  The examiner did not address the Veteran's lay statements of in-service symptoms, nor the in-service parachute jumps or other activities.

The Veteran was afforded another VA shoulder examination in March 2012.  The examiner diagnosed impingement syndrome of the right shoulder, acromioclavicular joint arthrosis, and rotator cuff tendonitis.  The examiner opined that the Veteran's current right shoulder disorders were less than likely related to his period of service.  In support of that opinion, the examiner noted that the Veteran's service treatment records were silent for complaints of right shoulder pain, and there was no medical literature to support an etiological relationship between parachute jumps and the Veteran's current right shoulder diagnoses.  The examiner further noted that the Veteran recently had almost normal range of motion in 2009, and a full range of motion in 2010.  The examiner again failed to address the incidents during service, to include repeated firing of high caliber weapons, military calisthenics, the Veteran's alleged combat related injury, and the parachute jumps.  Thus, remand is required to secure an adequate VA examination and opinion.

Regarding the Veteran's claim of entitlement to an initial evaluation higher than 30 percent for service-connected PTSD, remand is required to allow for AOJ consideration of newly received evidence and issuance of a supplemental statement of the case.  Since the most recent May 2015 statement of the case, VA has conducted additional development pertinent to the Veteran's claim, and associated additional, relevant medical records with the claims file.  The relevant, newly associated records include: an October 2015 VA PTSD examination; VA mental health treatment records from June 2015 to May 2016; and Social Security Administration records and disability determination.  This evidence was not directly submitted by the Veteran or his representative, and the Veteran has not otherwise indicated intent to waive initial review by the AOJ.  Thus, remand is required for the issuance of a supplemental statement of the case addressing the newly received evidence.  

Regarding the remaining claims on appeal, remand is required for the issuance of a statement of the case.  In July 2016, the Veteran filed a timely notice of disagreement as to November 2015 and June 2016 rating decisions that denied entitlement to service connection for hepatitis C, entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, entitlement to TDIU, and denied reopening a previously denied claim of entitlement to service connection for tinnitus.  To date, a statement of the case has not been issued addressing these issues.  Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to these issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Lastly, on remand, efforts should be made to identify and associate with the claims folder all outstanding and relevant VA and private treatment records.
Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of any right shoulder disorders present during the pendency of this appeal.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disorder(s) had their onset in or are otherwise related to active service?  The examiner must address the following: (1) the Veteran's competent lay testimony regarding a combat related right shoulder injury; (2) the Veteran's lay statements regarding in-service symptoms of shoulder and right arm pain; and (3) the Veteran's contentions that his right shoulder symptoms are etiologically related to in-service parachute jumps, military calisthenics, and repeated firing of high caliber weapons.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  The supplemental statement of the case must address all relevant evidence obtained by VA following the May 2015 statement of the case in connection with the Veteran's claim of entitlement to an initial evaluation higher than 30 percent for service-connected PTSD, to specifically include the October 2015 VA PTSD examination, VA mental health treatment records from June 2015 to present, and Social Security Administration records and disability determination.  
After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  Issue a statement of the case addressing the issues of entitlement to service connection for hepatitis C; entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD; entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities; and whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for tinnitus.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


